ORDER
The Disciplinary Review Board having on September 11, 1995, filed with the Court its decision concluding that ANTHONY F. CARRACINO of FORDS, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 4.1(a) (making a false statement of fact), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and said ANTHONY F. CARRACINO having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that ANTHONY F. CARRACINO is hereby reprimanded; and it is further
*141ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.